Digitally signed by
                                                                                 Reporter of
                                                                                 Decisions

                               Illinois Official Reports                         Reason: I attest to
                                                                                 the accuracy and
                                                                                 integrity of this
                                                                                 document
                                      Supreme Court                              Date: 2021.02.05
                                                                                 15:11:28 -06'00'



                      Ammons v. Canadian National Ry. Co., 2019 IL 124454




Caption in Supreme         MELVIN AMMONS et al., Appellees, v. CANADIAN NATIONAL
Court:                     RAILWAY COMPANY et al. (Wisconsin Central, Ltd., Appellant).



Docket No.                 124454



Filed                      December 19, 2019
Modified upon
denial of rehearing        January 27, 2020



Decision Under             Appeal from the Appellate Court for the First District; heard in that
Review                     court on appeal from the Circuit Court of Cook County, the Hon. John
                           H. Ehrlich, Judge, presiding.



Judgment                   Judgments reversed.
                           Cause remanded.


Counsel on                 Kevin M. Forde and Joanne R. Driscoll, of Forde Law Offices LLP,
Appeal                     and Catherine Basque Weiler and Kevin V. Boyle, of Swanson Martin
                           & Bell, both of Chicago, for appellant.

                           Leslie J. Rosen, of Leslie J. Rosen Attorney at Law, P.C., Scott C.
                           Sands, of Sands & Associates, and George Brugess, of Cogan &
                           Power, P.C., all of Chicago, for appellees.
                               Peter F. Higgins, of Illinois Trial Lawyers Association, of Chicago,
                               amicus curiae.

                               Robert E. Harrington III, of Harrington, Thompson, Acker &
                               Harrington, Ltd., of Chicago, Lawrence M. Mann, of Alper & Mann,
                               of Bethesda, Maryland, and Cortney S. LeNeave, and Richard L.
                               Carlson, both of Wayzata, Minnesota, for amicus curiae Academy of
                               Rail Labor Attorneys.



     Justices                  JUSTICE GARMAN delivered the judgment of the court, with
                               opinion.
                               Chief Justice Burke and Justices Thomas, Karmeier, and Theis
                               concurred in the judgment and opinion.
                               Justice Kilbride dissented, with opinion, joined by Justice Neville.
                               Justice Kilbride dissented upon denial of rehearing, with opinion,
                               joined by Justice Neville.



                                               OPINION

¶1        The Federal Employers’ Liability Act (FELA) (45 U.S.C. § 51 et seq. (2012)) provides the
      exclusive remedy for railroad employees to recover damages for injuries suffered due to their
      employer’s negligence. This appeal asks whether counterclaims filed by a railroad employer
      against its allegedly negligent employees are prohibited by sections 55 and 60 of the FELA.
      We hold that they are not prohibited. We reverse the appellate court’s decision and remand to
      the circuit court for further proceedings.

¶2                                          BACKGROUND
¶3        Plaintiffs Melvin Ammons and Darrin Riley filed separate lawsuits under the FELA against
      defendant Wisconsin Central, Ltd. (Wisconsin Central), for injuries they sustained during their
      employment with the railroad in December 2014. Ammons was employed as a conductor, and
      Riley was the locomotive engineer when the train they were operating struck another train that
      was stationary on the same track. In their lawsuits, both plaintiffs alleged Wisconsin Central
      was negligent in violating various rules and regulations, which resulted in their injuries. As the
      lawsuits concerned the same incident and contained similar issues, the Cook County circuit
      court consolidated the cases.
¶4        Wisconsin Central denied liability and filed counterclaims against both plaintiffs. In the
      counterclaims, Wisconsin Central alleged that plaintiffs failed to exercise ordinary care and
      acted in an otherwise careless and negligent manner. As a result of its employees’ negligence,
      Wisconsin Central claimed multiple locomotives, railroad cars, railroad track, and railroad
      track structures sustained significant damage, which caused it to spend significant amounts of

                                                  -2-
       money to repair, perform environmental cleanup and remediation, and incur other incidental
       and consequential damages. Wisconsin Central sought damages in excess of $1 million.
¶5          Plaintiffs filed a motion to dismiss the counterclaims pursuant to section 2-615 of the Code
       of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2016)), arguing Wisconsin Central’s
       counterclaims violated sections 55 and 60 of the FELA. Section 55 of the FELA prohibits
       “[a]ny contract, rule, regulation, or device whatsoever, the purpose or intent of which shall be
       to enable any common carrier to exempt itself from liability.” 45 U.S.C. § 55 (2012). Section
       60 of the FELA prohibits “[a]ny contract, rule, regulation, or device whatsoever, the purpose,
       intent, or effect of which shall be to prevent employees of any common carrier from furnishing
       voluntarily information to a person in interest as to the facts incident to the injury or death of
       any employee.” Id. § 60.
¶6          Plaintiffs argued that Wisconsin Central’s counterclaims constituted a “device” designed
       to exempt itself from liability to pay damages to injured employees, to deter railroad employees
       from providing information regarding injury or death of an employee, or both. As the
       counterclaims had the potential to negate any compensation plaintiffs received for their
       injuries, plaintiffs argued allowing the counterclaims would have a chilling effect on the filing
       of injury claims under the FELA.
¶7          The circuit court granted plaintiffs’ motion to dismiss, finding a state common-law
       counterclaim brought by a common carrier employer against an employee constituted a
       “device” under the FELA because a successful counterclaim could reduce or effectively
       eliminate a damages award to the employee.
¶8          The appellate court affirmed the circuit court’s dismissal. 2018 IL App (1st) 172648.
       Noting several federal cases have found counterclaims for property damage do not fall within
       the meaning of “device” under section 55 of the FELA, the appellate court found a lack of a
       clear consensus and stated cases to the contrary conclude “the counterclaims are retaliatory
       devices calculated to intimidate and exert economic pressure on injured employees, curtail
       their rights when asserting injury claims and supplying information, and ultimately, exempt
       the railways from liability under the FELA.” Id. ¶ 19. The appellate court concluded that
       prohibiting counterclaims by railroads against their employees is the correct interpretation of
       sections 55 and 60 of the FELA “and is the interpretation most consistent with the FELA’s
       overarching goal of providing a remedy to employees injured while participating in this
       dangerous occupation.” Id. ¶ 21.
¶9          Justice Pierce dissented, believing “a railroad’s counterclaim for property damages is not
       a ‘device’ used to ‘exempt’ a railroad from ‘liability’ under the FELA.” Id. ¶ 35 (Pierce, J.,
       dissenting). The dissent expressed concern that the majority’s decision “would produce the
       absurd result that an uninjured employee that negligently causes property damage would be
       liable for damages but an injured employee that negligently causes damages would be immune
       from a property damage claim.” Id. ¶ 40.
¶ 10        Wisconsin Central petitioned this court for leave to appeal, and we allowed that petition.
       Ill. S. Ct. R. 315 (eff. July 1, 2018). The Illinois Trial Lawyers Association and the Academy
       of Rail Labor Attorneys sought, and we granted, leave to file amicus briefs. Ill. S. Ct. R. 345
       (eff. Sept. 20, 2010).




                                                   -3-
¶ 11                                             ANALYSIS
¶ 12                                       I. Standard of Review
¶ 13       The appellate court affirmed the circuit court’s order dismissing Wisconsin Central’s
       counterclaims pursuant to plaintiffs’ motion under section 2-615 of the Code. Although the
       motion to dismiss would have been more appropriately filed under section 2-619 of the Code
       (735 ILCS 5/2-619 (West 2016)) because plaintiffs’ motion sought to raise an affirmative
       matter seeking to avoid the legal effect of or defeat the claim, our review of a dismissal under
       either section is de novo. Patrick Engineering, Inc. v. City of Naperville, 2012 IL 113148, ¶ 31.

¶ 14                          II. Whether Wisconsin Central’s Counterclaims
                                      Against Plaintiffs Are Prohibited
¶ 15                                             A. The FELA
¶ 16       The FELA provides, in relevant part, that
                “[e]very common carrier by railroad while engaging in commerce *** shall be liable
                in damages to any person suffering injury while he is employed by such carrier in such
                commerce *** for such injury or death resulting in whole or in part from the negligence
                of any of the officers, agents, or employees of such carrier.” 45 U.S.C. § 51 (2012).
       Congress enacted the FELA in 1908 in response to the rising toll of serious injuries and death
       to railroad workers. Norfolk Southern Ry. Co. v. Sorrell, 549 U.S. 158, 165 (2007). To further
       the humanitarian purposes of the FELA, Congress eliminated several of the common-law
       defenses that had previously barred railroad workers from prevailing on their injury claims.
       Consolidated R. Corp. v. Gottshall, 512 U.S. 532, 542 (1994). For example, Congress
       “abolished the fellow servant rule, rejected the doctrine of contributory negligence in favor of
       that of comparative negligence, and prohibited employers from exempting themselves from
       FELA through contract; a 1939 amendment abolished the assumption of risk defense.” Id. at
       542-43.

¶ 17                        B. Federal Court Interpretation of Federal Statutes
¶ 18       This case necessarily requires us to interpret the language of sections 55 and 60 of the
       FELA and consider the decisions of federal courts analyzing these sections.
               “When interpreting federal statutes, we look to the decision of the United States
               Supreme Court and federal circuit and district courts. [Citation.] United States Supreme
               Court interpretation of federal law is clearly binding on this court. However, in the
               absence of a United States Supreme Court decision, the weight this court gives to
               federal circuit and district court interpretations of federal law depends on factors such
               as uniformity of law and the soundness of the decisions.” State Bank of Cherry v. CGB
               Enterprises, Inc., 2013 IL 113836, ¶ 33.
       Therefore, “if the lower federal courts are uniform on their interpretation of a federal statute,
       this court, in the interest of preserving unity, will give considerable weight to those courts’
       interpretations of federal law and find them to be highly persuasive.” (Emphasis in original.)
       Id. ¶ 35. If, however, the federal courts are split, we may elect to follow those decisions we
       believe are better reasoned. Id.



                                                   -4-
¶ 19        Having determined the standard for assigning weight to federal court decisions interpreting
       federal law, we now apply that standard in our interpretation of the language found in sections
       55 and 60 of the FELA. As the United States Supreme Court has not addressed this issue, we
       turn to the lower federal courts to guide our interpretation of the statute.
¶ 20        In arguing that sections 55 and 60 of the FELA do not bar counterclaims brought by
       railroads asserting their common-law right to recover property damages against FELA
       plaintiffs, Wisconsin Central relies on Cavanaugh v. Western Maryland Ry. Co., 729 F.2d 289
       (4th Cir. 1984), Sprague v. Boston & Maine Corp., 769 F.2d 26 (1st Cir. 1985), Nordgren v.
       Burlington Northern R.R. Co., 101 F.3d 1246 (8th Cir. 1996), and Withhart v. Otto Candies,
       L.L.C., 431 F.3d 840 (5th Cir. 2005). In arguing that the counterclaims by Wisconsin Central
       are prohibited because they would defeat the broad remedial purpose of the FELA, plaintiffs
       rely in large part on Deering v. National Maintenance & Repair, Inc., 627 F.3d 1039 (7th Cir.
       2010). We will look at each case in turn.
¶ 21        In Cavanaugh, 729 F.2d at 290, the plaintiff train engineer was injured when his train
       collided head-on with another train. The plaintiff filed an FELA action to recover for personal
       injuries, and the railroad defendants counterclaimed under state law for $1.7 million in property
       damages sustained by them in the same accident. Id. After the plaintiff moved to dismiss the
       counterclaim, the district court granted the motion, finding the counterclaim would violate
       sections 55 and 60 and be contrary to the public policy reflected in the FELA. Id.
¶ 22        On appeal, the Fourth Circuit began its analysis by recognizing the “well accepted common
       law principle that a master or employer has a right of action against his employee for property
       damages suffered by him ‘arising out of ordinary acts of negligence committed within the
       scope of [his] employment’ by the offending employee.” Id. (quoting Stack v. Chicago,
       Milwaukee, St. Paul & Pacific R.R. Co., 615 P.2d 457, 459 (Wash. 1980) (en banc)).
¶ 23        The plaintiff argued that the defendants’ counterclaim constituted a “device” in violation
       of section 55 and to allow it would deprive the plaintiff of his right to recovery under the FELA
       and chill justifiable claims. Id. at 292. The Fourth Circuit found the argument unpersuasive.
       Id.
¶ 24        In looking at section 55, the court of appeals stated that neither the express language of the
       statute nor the legislative history suggested the word “device” was meant to include a railroad’s
       counterclaim to recover losses in connection with the accident in which the employee was
       injured. Id. The court found the critical word in the definition of “device” was “exemption,” as
       it was only when the contract or device qualified as an exemption from liability that it became
       void under section 55. Id. As a counterclaim was not an exemption of liability, it was not a
       device within the meaning of the statute. Id.
¶ 25        The court of appeals also considered the plaintiff’s argument that sections 55 and 60 evince
       a legislative purpose to prohibit counterclaims by the defendant railroads in FELA actions
       “because the filing of such counterclaims will unfairly coerce or intimidate the injured
       employee from filing and pursuing his FELA action.” Id. at 293. The court disagreed, finding
       nothing in the legislative history to support the plaintiff’s reasoning, and noted “[t]he same
       argument could be advanced against the admissibility of a counterclaim in any tort action.” Id.
       at 294.
¶ 26        The dissenting judge contended that the majority construed sections 55 and 60 too narrowly
       and that allowing “the railroads’ counterclaim to proceed would pervert the letter and spirit of

                                                    -5-
       the FELA and would destroy the FELA as a viable remedy for injured railroad workers.” Id.
       at 296 (Hall, J., dissenting). The dissent believed the railroads’ counterclaim was a “ ‘device’
       calculated to intimidate and exert economic pressure upon [the plaintiff], to curtail and chill
       his rights, and ultimately to exempt railroads from liability under the FELA.” Id.
¶ 27        In Sprague, 769 F.2d at 27, the plaintiff train engineer sued the railroad under the FELA
       for injuries he suffered when the locomotive he was operating collided with a train. The
       railroad filed a counterclaim for damages to the vehicles involved in the accident. Id.
¶ 28        On appeal, the plaintiff argued the railroad’s counterclaim should have been dismissed
       because Congress implicitly rescinded an employer’s right to sue its employees for property
       damage. Id. at 28. The First Circuit found the reasoning in Cavanaugh persuasive and agreed
       with its analysis. Id. at 29.
¶ 29        In Nordgren, 101 F.3d at 1247, the plaintiff train conductor filed an FELA suit seeking
       damages for personal injuries allegedly caused by the railroad’s negligence. The railroad
       sought to file a counterclaim to recover property damage sustained in the train collision but
       was denied the opportunity to do so. Id.
¶ 30        On appeal, the Eighth Circuit considered whether the FELA precluded a railroad from
       counterclaiming for property damages. Id. at 1248. The court noted the United States Supreme
       Court “has recognized FELA as a broad remedial statute and has construed FELA liberally in
       order to accomplish Congress’s goals.” Id. at 1249. The plaintiff argued the word “device” in
       section 55 encompassed a state-law based counterclaim for property damages, which precluded
       the railroad’s counterclaim. Id. at 1250. After acknowledging the rulings in Sprague and
       Cavanaugh, the Eighth Circuit found the phrase “any device whatsoever” was informed by its
       preceding terms of “contract,” “rule,” and “regulation.” Id. at 1250-51. The court stated the
       latter terms related to “legal instruments” that railroads had used prior to the enactment of the
       FELA to exempt themselves from liability and “ ‘any device whatsoever’ refers only to any
       other creative agreements or arrangements the railroad might come up with to exempt itself
       from liability.” Id. at 1251. Moreover, finding that “only when something exempts the railroad
       from FELA liability can it be a device,” the court concluded a counterclaim does not constitute
       a “device” under section 55 because it does not exempt the railroad from FELA liability. Id.
       While the court acknowledged the plaintiff’s concerns about counterclaims frustrating the
       purpose of the FELA, it stated “Congress’s silence on this issue speaks volumes.” Id. at 1253.
¶ 31        The dissenting judge believed the railroad’s counterclaims were “devices” under sections
       55 and 60 of the FELA. Id. (McMillian, J., dissenting). Relying on a 1985 law review article,
       the dissenting judge concluded the counterclaims would frustrate the remedial purpose of the
       FELA and could inhibit coworkers of the injured employee from volunteering information
       pertinent to an FELA action. Id. at 1255-58 (citing William P. Murphy, Sidetracking the FELA:
       The Railroads’ Property Damage Claims, 69 Minn. L. Rev. 349 (1985)).
¶ 32        In Withhart, 431 F.3d at 841, the plaintiff was an employee on a maritime vessel and was
       injured at sea as a result of a collision. The plaintiff filed a complaint under the Jones Act (46
       U.S.C. app. § 688 (2000)), and the shipowner filed a negligence counterclaim against him for
       property damage. Withhart, 431 F.3d at 841. The district court dismissed the counterclaim. Id.
¶ 33        The Fourth Circuit noted that Congress created a negligence cause of action for ship
       personnel against the employers when it passed the Jones Act and it extended to seamen “the



                                                   -6-
       same rights granted to railway employees by FELA.” Id. at 843. Thus, the court found
       interpretations of the FELA were instructive in Jones Act cases. Id.
¶ 34        The plaintiff argued Congress implicitly rescinded an employer’s common-law right to sue
       its employees under the FELA and the Jones Act. Id. However, the Fifth Circuit disagreed,
       finding the rulings in Cavanaugh, Sprague, and Nordgren to be persuasive. Id. Thus, the court
       held “no statutory provision in the FELA, and consequently, in the Jones Act, prohibits a
       shipowner-employer from pursuing a claim against its negligent seaman-employee for
       property damage.” Id. at 845.
¶ 35        In contrast to the rulings in the previous four cases, plaintiffs rely on the Seventh Circuit’s
       decision in Deering. There, the plaintiff riverboat pilot sued the defendant employer under the
       Jones Act for injuries he sustained in an accident on the Mississippi River. Deering, 627 F.3d
       at 1040. The defendant filed a counterclaim for damages the plaintiff allegedly caused to the
       boat, but the district court dismissed it as in the nature of a setoff and prohibited by the Jones
       Act. Id.
¶ 36        The court of appeals in that case noted “a suit or counterclaim by a shipowner against a
       seaman is a setoff against the seaman’s personal injury claim; the question is whether such a
       setoff is permissible.” Id. at 1043. In looking at the language of section 55 of the FELA, the
       court found the defendant’s counterclaim for setoff constituted a “device” and thus was
       prohibited. Id. However, the court acknowledged that the issue presented in this case was not
       before it and, not wanting to create a conflict with the Fifth Circuit in Withhart, stated it would
       “leave for a future day” whether property damage claims by an employer should be permitted
       in an employee’s personal injury case under the FELA. Id. at 1048.
¶ 37       After considering the opinions of the five federal courts of appeal, we find better reasoned
       those four that found counterclaims are not prohibited under sections 55 and 60 of the FELA.
       First, nothing in the FELA suggests it was intended to abrogate an employer’s common-law
       right to assert claims against its workers who negligently caused damage to company property.
       Nordgren, 101 F.3d at 1252-53; Cavanaugh, 729 F.2d at 290-91.
¶ 38        Second, the plain language of section 55 of the FELA does not evince an intent by Congress
       to prohibit an employer’s counterclaims. Section 55 provides “[a]ny contract, rule, regulation,
       or device whatsoever, the purpose or intent of which shall be to enable any common carrier to
       exempt itself from any liability created by this chapter, shall to that extent be void.” 45 U.S.C.
       § 55 (2012). The parties agree the Seventh Circuit’s statements on section 55 amount to judicial
       dictum, which is “an expression of opinion upon a point in a case argued by counsel and
       deliberately passed upon by the court, though not essential to the disposition of the cause.”
       Cates v. Cates, 156 Ill. 2d 76, 80 (1993). “[A] judicial dictum is entitled to much weight, and
       should be followed unless found to be erroneous.” Id. We find the Seventh Circuit’s reasoning
       unpersuasive.
¶ 39        The Seventh Circuit found “device” similar to the word “contract” and stated a
       counterclaim had the same effect as a provision in an employment contract where the employee
       waives the employer’s liability. Deering, 627 F.3d at 1044. However, a counterclaim does not
       equate to a contract, rule, or regulation. A counterclaim does not create rights between the
       parties but is an independent cause of action seeking to assert rights against another. See Wilson
       v. Tromly, 404 Ill. 307, 309-10 (1949) (“A counterclaim is an independent cause of action.”).



                                                    -7-
       Unlike a contract, rule, or regulation that can be rendered “void,” a counterclaim, while subject
       to dismissal, would not suffer the same fate as being void.
¶ 40       The Seventh Circuit also dismissed the doctrine of ejusdem generis, which states that,
       “when a statutory clause specifically describes several classes of persons or things and then
       includes ‘other persons or things,’ the word ‘other’ is interpreted to mean ‘other such like.’ ”
       Pooh-Bah Enterprises, Inc. v. County of Cook, 232 Ill. 2d 463, 492 (2009) (quoting People v.
       Davis, 199 Ill. 2d 130, 138 (2002)); see also Bullman v. City of Chicago, 367 Ill. 217, 226
       (1937) (utilizing the doctrine of ejusdem generis to construe the words “ ‘junk, rags,’ ” and
       “ ‘any second-hand article whatsoever’ ” to mean that the general words “any second-hand
       article whatsoever” include “only things of the same kind as those indicated by the preceding
       particular and specific words”). Here, we find the words “or device whatsoever” are to be
       interpreted like “contract,” “rule,” and “regulation,” the latter three referring to legal
       instruments that an employer could use to escape liability. Nordgren, 101 F.3d at 1251.
¶ 41       The words “or device whatsoever” are also defined by the phrase that follows: “the purpose
       or intent of which shall be to enable any common carrier to exempt itself from any liability.”
       45 U.S.C. § 55 (2012). Unlike a contractual agreement or a release, a counterclaim does not
       extinguish a plaintiff’s FELA cause of action or exempt the railroad employer from liability.
       Nordgren, 101 F.3d at 1251; Cavanaugh, 729 F.2d at 292. Here, Wisconsin Central could still
       be found liable to plaintiffs in their FELA claims. Thus, we find the specific language of section
       55 does not encompass counterclaims filed by an employer against its allegedly negligent
       employees.
¶ 42       We also find counterclaims are not prohibited by section 60 of the FELA, which voids
       “[a]ny contract, rule, regulation, or device whatsoever, the purpose, intent, or effect of which
       shall be to prevent employees of any common carrier from furnishing voluntarily information
       to a person in interest as to the facts incident to the injury or death of any employee.” 45 U.S.C.
       § 60 (2012). The court in Deering did not discuss section 60. The Fourth Circuit in Cavanaugh
       noted section 60 was intended to keep the railroad from preventing other employees from
       providing information to the injured employee in the latter’s lawsuit against the railroad.
       Cavanaugh, 729 F.2d at 293. We fail to see how a counterclaim against an allegedly negligent
       employee would prevent other employees from stepping forward to provide relevant
       information. Instead, like section 55, section 60 prohibits railroad employers from thwarting
       an employee’s ability to provide information by way of “contract, rule, regulation or device
       whatsoever,” and a counterclaim has no such muzzling effect on those employees.
¶ 43       Third, we note there are several cases that fall on both sides of the issue. For example, in
       1980, the Washington Supreme Court held the railroad’s counterclaim violated sections 55 and
       60 of the FELA because the counterclaim had the potential to discourage employees from filing
       FELA actions or providing information as to facts relating to an employee’s injury or death.
       Stack, 615 P.2d at 460-61; see also Blanchard v. Union Pacific R.R. Co., No. 15-0689-DRH,
       2016 WL 411019, at *2 (S.D. Ill. Feb. 2, 2016) (finding Deering instructive and dismissing
       the railroad’s counterclaim). In contrast, a federal district court recently followed the “majority
       view” in adopting the reasoning set forth in Withhart, Nordgren, Sprague, and Cavanaugh and
       concluded counterclaims are not a “device” under section 55 of the FELA. Norfolk Southern
       Ry. Co. v. Tobergte, No. 5:18-cv-207-KKC, 2018 WL 6492606, at *3 (E.D. Ky. Dec. 10,
       2018).


                                                    -8-
¶ 44       Cavanaugh was decided in 1984, and since that time, three federal courts of appeal have
       followed its reasoning, and only one, in dictum, has disagreed. Congress, however, has not
       stepped in to amend sections 55 and 60 of the FELA to specifically prohibit an employer’s
       counterclaims. Considering the arguments and case law on both sides of the issue throughout
       the years, we find such silence telling. See Hilton v. South Carolina Public Rys. Comm’n, 502
       U.S. 197, 202 (1991) (stating Congress had had almost 30 years to correct the Supreme Court’s
       decision if it disagreed with it and, because it had chosen not to do so, the Court accorded
       weight to Congress’s continued acceptance of its earlier holding). Given the employer’s long-
       standing right to sue its employees for negligence and considering the plain language of the
       statute, the federal court decisions, and Congress’s silence, we hold sections 55 and 60 of the
       FELA do not prohibit a railroad employer from filing a counterclaim for property damages
       against its employees.

¶ 45                                      CONCLUSION
¶ 46      We reverse the judgment of the appellate court that upheld the circuit court’s dismissal of
       Wisconsin Central’s counterclaims and remand to the circuit court for further proceedings.

¶ 47      Judgments reversed.
¶ 48      Cause remanded.

¶ 49        JUSTICE KILBRIDE, dissenting:
¶ 50        As the majority explains, the federal courts are split on their interpretation of the Federal
       Employers’ Liability Act (FELA) (45 U.S.C. § 51 et seq. (2012)) as it applies to the
       circumstances presented by this case. We must, therefore, review the federal decisions and
       follow those we consider better reasoned. Contrary to the majority, I believe the better reasoned
       decisions hold that the FELA prohibits counterclaims by railroads against their workers for
       damages to railroad property. The alternative interpretation adopted by the majority defeats the
       purpose of the FELA to provide a remedy for railroad workers injured as a result of the
       railroad’s negligence. Accordingly, I respectfully dissent.
¶ 51        The majority reviews the federal court of appeals decisions weighing on this issue. In my
       view, the Seventh Circuit’s opinion in Deering v. National Maintenance & Repair, Inc., 627
       F.3d 1039, 1041 (7th Cir. 2010), is persuasive. In that case, a riverboat pilot suffered career-
       ending injuries when the towboat he was operating was swamped and sank in the Mississippi
       River. The plaintiff filed a claim for personal injuries under the Jones Act (46 U.S.C. § 30101
       et seq. (2006)), the admiralty counterpart to the FELA. Deering, 627 F.3d at 1041. The
       employer responded by filing a counterclaim for damages it alleged the plaintiff caused to the
       towboat. The district court granted the plaintiff’s motion to dismiss the employer’s
       counterclaim, holding it was in the nature of a setoff to the plaintiff’s Jones Act claim. Deering,
       627 F.3d at 1041-42. In affirming, the Seventh Circuit observed that
               “shipowners, unless they are trying to reduce or eliminate their liability for personal
               injuries caused by their negligence, do not sue their employees for property damage
               except in the very rare case in which the employee is so highly paid as to be worth
               suing. In the case of seamen, even if they are riverboat pilots rather than just deckhands,
               such suits are unknown—unless, as in this case, the seaman is seeking damages from

                                                    -9-
                the employer. As a practical matter, then, a suit or counterclaim by a shipowner against
                a seaman is a setoff against the seaman’s personal injury claim.” Deering, 627 F.3d at
                1043.
¶ 52        The Seventh Circuit observed that the FELA is incorporated by reference into the Jones
       Act and determined that setoffs are not permitted under section 55 of the FELA, prohibiting
       “ ‘[a]ny contract, rule, regulation, or device whatsoever, the purpose or intent of which shall
       be to enable any common carrier to exempt itself from any liability created by this chapter.’ ”
       Deering, 627 F.3d at 1043 (quoting 45 U.S.C. § 55 (2006)). The employer’s counterclaim for
       damages to the towboat was properly described as a device intended to enable the employer to
       exempt itself from liability because that was the only purpose of the counterclaim in those
       circumstances. Deering, 627 F.3d at 1043. The Seventh Circuit concluded that the phrase “any
       device whatsoever” should be construed broadly as a catchall given Congress’s intent to
       provide a remedy for injured employees. Deering, 627 F.3d at 1044.
¶ 53        Similarly, in Stack v. Chicago, Milwaukee, St. Paul & Pacific R.R. Co., 615 P.2d 457, 461
       (Wash. 1980) (en banc), the Washington Supreme Court held a railroad’s counterclaim for
       $1.5 million in property damage was barred by the FELA. The court concluded that the
       remedial purpose of the FELA supported a broad interpretation of the term “device.” Stack,
       615 P.2d at 460. More recently, in Blanchard v. Union Pacific R.R. Co., No. 15-0689-DRH,
       2016 WL 411019 (S.D. Ill. Feb. 2, 2016), the federal district court granted an FELA plaintiff’s
       motion to dismiss a counterclaim for property damage filed by a railroad, holding the
       counterclaim violated the public policy reflected in the FELA. The district court found the
       counterclaim was a device calculated to intimidate and exert economic pressure on the
       plaintiff, to curtail his rights, and ultimately to exempt the railroad from liability under the
       FELA. Blanchard, 2016 WL 411019, at *3; see also Yoch v. Burlington Northern R.R. Co.,
       608 F. Supp. 597, 598 (D. Colo. 1985) (concluding “the more realistic and less legalistic view”
       is that the railroad’s $5 million property damage counterclaim is a “device” within the meaning
       of the FELA).
¶ 54        In my view, Deering, Stack, Blanchard, and Yoch are better reasoned decisions because
       they effectuate the purpose and intent of the FELA to provide a remedy for injured railroad
       workers. While the majority engages in a technical construction of the statutory language, we
       must keep in mind that “ ‘statutes always have some purpose or object to accomplish, whose
       sympathetic and imaginative discovery is the surest guide to their meaning.’ ” Corbett v.
       County of Lake, 2017 IL 121536, ¶ 28 (quoting Cabell v. Markham, 148 F.2d 737, 739 (2d Cir.
       1945)). The purpose of the FELA is to provide compensation for injured railroad workers by
       imposing liability upon railroads for injuries resulting in whole or in part from the railroad’s
       negligence. 45 U.S.C. § 51 (2012); Kernan v. American Dredging Co., 355 U.S. 426, 432
       (1958). In Sinkler v. Missouri Pacific R.R. Co., 356 U.S. 326, 329 (1958), the United States
       Supreme Court stated that the FELA
                “was a response to the special needs of railroad workers who are daily exposed to the
                risks inherent in railroad work and are helpless to provide adequately for their own
                safety. [Citation.] The cost of human injury, an inescapable expense of railroading,
                must be borne by someone, and the FELA seeks to adjust that expense equitably
                between the worker and the carrier. [Citation].”



                                                  - 10 -
¶ 55        The FELA provides injured railroad workers with their exclusive remedy for injuries
       sustained as a result of their employer’s negligence (New York Central R.R. Co. v. Winfield,
       244 U.S. 147, 151-52 (1917)), and “it is clear that the general congressional intent was to
       provide liberal recovery for injured workers” (Kernan, 355 U.S. at 432). The statute has,
       therefore, been construed liberally to accomplish its important remedial and humanitarian
       purpose. Urie v. Thompson, 337 U.S. 163, 180 (1949). Indeed, the Supreme Court has stated
       “[t]he coverage of the statute is defined in broad language, which has been construed even
       more broadly.” Atchison, Topeka & Santa Fe Ry. Co. v. Buell, 480 U.S. 557, 561-62 (1987).
¶ 56        In my view, the analysis in Deering correctly effectuates the FELA’s important remedial
       and humanitarian purpose by construing its broad language liberally. Here, as in Deering,
       Wisconsin Central would have no incentive to sue plaintiffs for damage to its property if
       plaintiffs were not seeking damages for their personal injuries. A setoff for damages to the
       railroad’s property in these circumstances defeats the purpose of the FELA to provide a remedy
       for injured railroad workers. The practical effect is the same as if the railroad had exempted
       itself from liability by a contract, rule, or regulation. Wisconsin Central’s counterclaim seeks
       more than $1 million in damages to two trains and railroad tracks and reimbursement for
       environmental cleanup. It is not difficult to imagine a large award, given the potential cost of
       the damaged property. Those damages will almost certainly eliminate any recovery by
       plaintiffs for their personal injuries. The majority’s interpretation of the FELA allowing the
       railroad to exempt itself from liability through a setoff defeats Congress’s intent to compensate
       railroad workers for injuries caused negligently by their employer. Consistent with the FELA’s
       purpose, I believe the phrase “any device whatsoever” should be construed broadly as a
       catchall to prohibit railroads from filing counterclaims for damage to railroad property and
       thereby exempting themselves from liability for a railroad worker’s personal injuries.
¶ 57        In sum, I would affirm the circuit and appellate court decisions dismissing Wisconsin
       Central’s counterclaim in this case. As the appellate court held, prohibiting the counterclaim
       “is the interpretation most consistent with the FELA’s overarching goal of providing a remedy
       to employees injured while participating in this dangerous occupation.” 2018 IL App (1st)
       172648, ¶ 21. I believe the majority’s technical reading of section 55 of the FELA defeats the
       statute’s purpose and undermines the congressional intent to provide a remedy for workers
       injured as a result of a railroad’s negligence. Accordingly, I respectfully dissent from the
       majority’s decision allowing Wisconsin Central to pursue its counterclaim for damages to
       railroad property.
¶ 58        JUSTICE NEVILLE joins in this dissent.


¶ 59                SEPARATE OPINION UPON DENIAL OF REHEARING

¶ 60      JUSTICE KILBRIDE, dissenting:
¶ 61      For the reasons I stated above, I dissent from the denial of plaintiff’s petition for rehearing.

¶ 62      JUSTICE NEVILLE joins in this dissent.




                                                   - 11 -